Citation Nr: 1725319	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In June 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in October 2014. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The Veteran's diagnosed sleep apnea did not manifest during or as a result of active military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the Veteran's claim for service connection, the Veteran was provided appropriate VCAA notice in May 2013.  The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the June 2014 Board videoconference hearing such that the essential fairness of this adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In October 2014, the Board remanded the case for additional development, to include scheduling a VA sleep apnea examination. The Board finds that the AOJ has substantially complied with the remand directive such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 





Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires competent, credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as arthritis and other organic diseases of the nervous system, may be presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1011, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  Sleep apnea is not an enumerated "chronic disease" subject to the presumption. 

Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve all reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran contends that his diagnosed sleep apnea is related to service. The Veteran was diagnosed with moderate obstructive sleep apnea by a November 2011 sleep study at the Oklahoma City VA medical center. The Veteran uses a continuous positive airway pressure (CPAP) machine and reportedly has experienced significant relief with the device. 

The Veteran's service entrance and separation examinations are negative for sleep apnea and/or reported problems sleeping. The service treatment records (STRs) are negative for sleep apnea and/or problems sleeping.  Post-service treatment records indicate that the Veteran had a sleep clinic consultation in July 2011 and was referred for a sleep study and was later diagnosed with sleep apnea. 

A June 2012 Sleep Apnea Disabilities Benefits Questionnaire (DBQ) indicates that the Veteran was "experiencing daytime hypersomnolence and falling asleep easily with loud snoring" and that the Veteran required the use of a CPAP machine.  A VA clinician prescribed the Veteran trazodone as a sleep aid in September 2014. 

In a March 2014 statement, the Veteran claimed that his military occupational specialty (MOS) caused his sleep apnea. The Veteran was an E-2 Seaman Apprentice. See Form DD-214. His duties included general deck maintenance - ship's laundry, cleaned sleep quarters; and working in the supply room- stocked uniforms, electronics, food supplies, etc. The Veteran claimed that he "worked in the supply rooms that were damp and cool to down-right cold" which resulted in his sleep apnea. At the June 2014 hearing, the Veteran testified that he served on the USS Emory S. Land AS-39 Sub Tender and "slept in ...bunks" and the "conditions were damp and cool." He testified that he "never saw them clean the vents," and that he could not "breath good." The Veteran testified that his sleep was interrupted 2 to 4 times per night and that his shipmates would tell him to "roll over...especially...after a hard day or a long night."  The Veteran also testified that he felt fatigued during the day and was "always finding places to sleep." The Veteran testified that his "wife complains all the time, constantly" about his snoring. The Veteran testified that his family did not complain about his snoring before he entered military service. The Veteran testified that his "symptoms have continued since service."  

To support his claim for service connection, the Veteran submitted an August 2008 Board decision issued to another Veteran granting service connection for sleep apnea. The Board's reasons and bases for granting service connection was in part based on the clinical evidence (sleep apnea diagnosis) in addition to the Veteran's statement (requested a sleep study in service) and statements provided by his wife and Master Sargent (loud snoring). The Veteran also submitted medical articles documenting an association between sleep apnea and military service. See February 2014 submissions. The articles include: "VA Reconsiders Disability Ratings for Apnea," Tom Philpott, www.Millitary.com , (June 20, 2013) - VA will reconsider why veterans are granted a 50 percent disability rating if prescribed CPAP machines; and "Military Veteran's at 4-Fold Risk for Sleep Apnea," Kauley Jones, www.holisticprimarycare.net, (September 15, 2011) - "military veterans are at particularly high risk for sleep apnea which often goes undiagnosed among veterans because veterans do not fit the stereotypical physical profile of the classic apnea patient: an overweight middle-aged male who snores."

The Veteran was afforded a VA sleep apnea examination in January 2015. During the examination, the Veteran reported having loud snoring for several years. The examination report indicates that the Veteran uses a CPAP machine and that his symptoms are well controlled.  It is the examiner's opinion that the Veteran's obstructive sleep apnea is less likely than not related to service.  The examiner noted that "review of the STRs do not indicate any evidence of sleep apnea or related symptoms."  The examiner acknowledged consideration of the Veteran's lay statements regarding the onset of his symptoms associated with sleep apnea,
to include his reports of snoring and fatigue in service and exposure to poorly ventilated bunks in a cold and damp environment when he served aboard
the USS Emory.  The examiner maintained that "there is no evidence of [the Veteran] attending any provider with sleep apnea symptoms including snoring for several years after discharge" and that an official diagnosis "did not occur until 29 years after discharge, [so] the condition is less likely related to service."  The opinion proffered considered all of the pertinent evidence of record, to include diagnostic testing and in-person physical examination, and provided a complete rationale, relying on and citing to records reviewed. Moreover, the examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peak. 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").   

The record evidence indicates that the Veteran has sleep apnea and therefore meets the first requirement for service connection under Shedden. However, the Veteran's sleep apnea is not related to his military service. There is no in-service incurrence or nexus between the Veteran's sleep apnea and his military service. Most notably, the STRs are negative for complaints or treatment of sleep apnea and the January 2015 VA examiner did not find a nexus/link between the Veteran's sleep apnea and his military service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, their knowledge and skill in analyzing the data, and their medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, supra. In this regard, the Board finds the January 2015 VA examiner's opinion highly persuasive to the issue at hand. The VA examiner has the necessary training and medical knowledge to competently speak to the issue at hand and the medical opinion is highly probative. 

The Board notes that the Veteran has generally contended on his behalf that his sleep apnea is related to his service.  In a March 2014 statement and June 2014 testimony, the Veteran claimed that the "cool and damp" conditions of the ship caused or contributed to his sleep apnea.  In support of his claim, he submitted a March 2008 Board decision and medical articles regarding the relationship between the Veteran's sleep apnea and his military service.  Board decisions are not precedential.  See 38 C.F.R. § 20.1303 (2016).  Additionally, the medical articles discuss VA's policy in granting service connection for sleep apnea, not a change and/or ambiguity in the law regarding service connection.  With regards to his testimony, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is competent to describe current symptoms, such as daytime hypersomnolence, interrupted sleep, and loud snoring.  However, as to the etiology of the Veteran's sleep apnea, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question regarding the potential relationship between sleep apnea and the Veteran's service involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the testimony and statements from the Veteran regarding the etiology of his sleep apnea little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Here, after consideration of the Veteran's lay statements, the medical expert found that this evidence was insufficient to establish a nexus between the Veteran's sleep apnea and his military service. 

Therefore, the Board finds that service connection for sleep apnea is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. The record does not provide an approximate balance of negative and positive evidence on the merits. As such, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea. The benefit of the doubt doctrine is not applicable in the instant appeal, and service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for sleep apnea is denied.
	


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


